Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 37-38, 43-48, 55-56 and 58-62 are pending.
Applicants’ arguments filed on 04/01/2021, have been fully considered. Rejections and/or objections not reiterated from previous Office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application. 
Applicants’ amendments filed on 04/01/2021, have been fully considered. Applicants have newly added claim 62. Therefore, claims 37-38, 43-48, 55-56 and 58-62 are subject of the Office action below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 37-38, 43-48, 55-56 and 58-62 are rejected under 35 U.S.C. 103 as being unpatentable over Ciusani (Oncology Research, 2007, 16, 453-463, cited in the previous Office action) in view of WO2013040286A2 (published 03/21/2013, cited in the previous Office action).
Applicants’ invention is based on the use  of a compound of formula I (see figure 1 below), alone or in combination with a radiotherapy, in order to inhibit the growth of O6-methylguanine-DNA methyltransferase positive glioblastoma (MGMTpGBM) and O6-methylguanine-DNA methyltransferase negative glioblastoma (MGMTnGBM) model cell lines, both in vitro and in vivo (mice subcutaneously inoculated with the model cells). Please see the instant specification at pages 5-6, 13-25, Examples 1-6 and Figures 6-8.
The specification (see pages 2-3, 7 and 13) states that at the time the instant invention was filed, the compound of formula I, is: i) disclosed in the art as a HDAC inhibitor (HDACi); ii) also referred to as NL-101 or EDO-S101; and iii) known for its utility in the treatment of various cancers, including, but not limited to brain cancer.
Based on the Applicants’ work (see discussions above), Applicants are now claiming to have invented a method of treating MGMTpGBM in a patient in need thereof.
Claim Interpretation
Independent claim 37 is directed to a method of treating MGMTpGBM in a patient in need thereof, comprising administering NL-101 (see Figure 1 below) or a pharmacologically accepted salt thereof, either alone or in combination with a radiotherapy.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Figure 1: NL-101
 The term “a patient” recited in claim 37, is not defined by the claim or the specification to any specific patient population. Accordingly, for the purpose of examination, animals having MGMTpGBM, MGMTpGBM model cells, etc., are included in the interpretation of “a patient”.
Ciusani discloses a method of administering valproic acid (VPA) to human glioma model cell lines (e.g., U138 cells), in order to inhibit the growth of the glioma cells. Please see Figure 1. U138 cells are the same exemplary MGMTpGBM model cell lines disclosed by the Applicants (see instant specification at page 17, Table 2). Regarding VPA, Ciusani states:
“Valproic acid (VPA), a branched-chain fatty acid, is commonly used in the treatment of epilepsy and bipolar disorders. It is widely proved that VPA inhibits HDAC activity and has an important role in transcriptional regulation, one of the crucial events in growth arrest, differentiation, and apoptosis induction in tumor cells (3-5). In various tumor cell lines, including brain tumor cells, inhibition of cell growth, induction of cell differentiation, and decrease of cell migration are noticed after treatment with VPA (6).” Please see page 453 3rd ¶ on left column through 1st ¶ on right column.

Regarding HDAC, Ciusani at page 453, 2nd ¶ on left column, states:
“HDAC inhibitors are a new class of chemotherapeutic drugs that regulate gene expression by enhancing the acetylation of histones. HDAC inhibitors have been shown in preclinical studies to have potent anticancer activities in several cancer types (2).”
	Accordingly, at the time the instant invention was filed, a person of the ordinary skill in the art would have found it obvious to employ a HDAC inhibitor (e.g., VPA), as a therapeutic option for inhibiting the growth of various tumor cells, including brain tumor cells (e.g., MGMTpGBM glioma cells).
Ciusani differs from instant claim 37 only insofar as Ciusani is not explicit in teaching NL-101 as a HDACi.
WO2013040286A2 is cited for disclosing NL-101 as a potent HDACi. Please see page 3. Similar to Ciusani (see discussions above), WO2013040286A2 also discloses VPA among the HDACis in human clinical trials for cancer treatments (see page 2).
WO2013040286A2 discloses brain tumor, head and neck cancer, leukemia, lung cancer, myeloma, CNS cancer and lymphomas among disease conditions treatable with the inventive HDACis (see pages 2, 26, 38-39 and Example 10). WO2013040286A2 provides a working example of using a composition comprising NL-101, in order to treat mice bearing human lung cancer cells (see Example 10). Regarding combination therapy, WO2013040286A2 further discloses that in an embodiment, the inventive HDACi compositions are administered in combination with one or more of radiation therapy, or surgery or anticancer agents. Please see page 25, 2nd ¶.
At the time the instant invention was filed, an artisan of the ordinary skill would have found it obvious to modify Ciusani with WO2013040286A2 in order to administer a HDACi (e.g., NL-101 of WO2013040286A2), to a patient suffering from a disease state treatable with a HDACi (e.g., a brain cancer such as MGMTpGBM). The skilled artisan would have had a reasonable expectation that the administration of NL-101, would inhibit the growth of the MGMTpGBM cells in the patient. 
The person skilled in the art would have also consider substituting one HDACi for another for the predictable result of treating a disease condition (e.g., a brain cancer such as MGMTpGBM), in which the therapeutic intervention is at HDAC inhibition. The use of simple substitution of one known element for another to obtain predictable results as a requirement of a prima facie case of obviousness has been deemed as proper (please see MPEP § 2143). In the instant case, the one known element is a HDACi and the predictable results is treating a patient having a disease state treatable with a HDACi (e.g., a brain cancer such as MGMTpGBM).
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
Regarding claim 38, WO2013040286A2 discloses, for example, HCl salt (see page 5).
Regarding claims 43-45 and 58-59, WO2013040286A2 discloses, wherein the inventive compounds may be administered intravenously (addressing claims 43-45 and 58-59, see page 26). WO2013040286A2 at pages 20 and 36, discloses, wherein an effective amount of the composition may range from about 0.1 mg/kg to about 500 mg/Kg, preferably from about 0.2 to about 50 mg/kg (addressing claim 44); and on page 38, discloses days 1, 8 and 15 of a treatment cycle (addressing claims 45 and 58-59). 
Regarding claims 44-45 and 58-59, the recited NL-101 dosage ranges (claim 44) and treatment cycles (claims 45 and 58-59) are art-recognized variables (see discussions above). Therefore, the selection of, for example, a specific amount of NL-101, would have been routinely determined and optimized in the pharmaceutical art.  A prima facie case of obviousness exists in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (see MPEP § 2144.05). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (see MPEP § 2144.05). As recognized by MPEP § 2144.05, 
Generally, differences in concentration or tempera-ture will not support the patentability of subject mat-ter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Furthermore, MPEP § 2144.05(II)(B), states that “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.”  
For each application of NL-101, in the treatment of cancer (e.g., MGMTpGBM), the specify amount of  NL-101 employed, can in each case be determined by an artisan of the ordinary skill through test series following the requisite guidelines set forth in the WO2013040286A2 disclosure. 
 Therefore, claims 43-45 and 58-59 are obvious over Ciusani and WO2013040286A2.
Regarding claims 46-48, 55-56 and 60-61, WO2013040286A2 at pages 24-25 states: 
“In another aspect of the invention, the subject compositions are administered in combination with radiation therapy or surgeries. Radiation is commonly delivered internally (implantation of radioactive material near cancer site) or externally from a machine that employs photon (x-ray or gamma-ray) or particle radiation. Where the combination therapy further comprises radiation treatment, the radiation treatment may be conducted at any suitable time so long as a beneficial effect from the co-action of the combination of the therapeutic agents and radiation treatment is achieved. For example, in appropriate cases, the beneficial effect is still achieved when the radiation treatment is temporally removed from the administration of the therapeutic agents, perhaps by days or even weeks.”

Regarding claims 48 and 55, the radiation dose and duration of radiation (e.g., 1 to 5 Gy over 5 consecutive days), are a result effective variables that would have been routinely determined and optimized in the pharmaceutical art. Factors that would have been taken into consideration when making such a determination would have included, but not have been limited to, type of brain cancer, onset of the sign(s) of the cancer, the severity of the cancer, the age, weight, sex, and medical condition of the patient in need thereof. 
Furthermore, MPEP § 2144.05(II)(B), states that “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.”  
Therefore, claims 46-48, 55-56 and 60-61 are obvious over Ciusani and WO2013040286A2.
Regarding claim 62, WO2013040286A2 discloses that any inert excipient that is commonly used as a carrier may be used in compositions of the present invention (see page 13, 4th ¶), such as polyethylene glycol (see page 19, 5th ¶). 
MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. 
"The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflexlnc., 550 U.S. 398,416 (2007). "If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability." Id. at 417. As noted by the Supreme Court in KSR, "[a] person of ordinary skill is also a person of ordinary creativity, not an automaton." Id. at 421.
A reference is good not only for what it teaches by the direct anticipation but also for what one of ordinary skill might reasonably infer from the teachings.  In re Opprecht 12 USPQ2d 1235, 1236 (Fed. Cir. 1989); In re Bode 193 USPQ 12 (CCPA 1976).  A reference is not limited to working examples.  In re Fracalossi 215 USPQ 569 (CCPA 1982).  
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus the claims fail to patentably distinguish over the state of the art as represented by the cited references. 
Therefore, the invention as a whole was prima facie obvious at the time it was filed.
Response to the Applicants’ Arguments
§ A, pages 6-8 of Remarks
Ciusani reference:
Applicants’ summary of the teachings in the Ciusani reference are misleading as it pertains to the relevant factual information relied upon in the traversal of the rejection. The arguments proffered alleged what appears to be the Applicants’ position contending that Ciusani allegedly discloses that the antiproliferative effect of VPA against U138 cells (the same MGMTpGBM model cell lines disclosed by the Applicants, see discussions above), cannot be linked to its HDACi activity. Applicants cite Ciusani at page 455, right column and Figure 3, as allegedly providing support for the Applicants’ allegation. Please see page 7 of Remarks.
Applicants’ arguments have been fully considered but they are not found to be persuasive.
This is because the section of the Ciusani reference relied upon by the Applicants as allegedly providing support for the Applicants’ allegation (e.g., page 455, right column), states:
“In the U87 cell line, a statistically significant inverse correlation between H3 acetylation and proliferation was detected (R2 = 0.91, p < 0.047). A trend to inverse correlation was also observed in A172 and U138, which showed R2 values of 0.84 and 0.83, respectively. No correlation was detected in U373 and SW1783 (Fig. 3).” Please see page 455, 3rd ¶ on right column.

Applicants’ arguments on the grounds that: i) Ciusani discloses that treatment with VPA alone did not: a) induce apoptosis; and b) affect cell cycle behavior; ii) Ciusani references that showed VPA-induced apoptosis in glioma/neuroblastoma; and iii) the antiproliferative effect of VPA against U138 cells is subject to dispute because  it contradicts results of other studies. Please see pages 6-8 of Remarks. 
Applicants’ arguments have been fully considered but they are not found to be persuasive.
This is because the Office did not take a position that Ciusani discloses that treatment with VPA alone: i) induces apoptosis; and ii) affects cell cycle behavior.
 Ciusani was relied upon for correlating the antiproliferative effect of VPA against U138 cells with HDAC inhibition (see discussions above). Applicants have not provided any evidence in the Ciusani disclosure that would suggest that: i) VPA is not a HDAC inhibitor; and ii) administration of VPA to U138 cells, fails to inhibit the proliferation of U138 cells.
Ciusani discloses differences in: i) the experimental protocols; ii) cell lines; and iii) culture conditions as possible explanations that may account for the discrepancies observed. Please see page 459, 3rd ¶ on left column. Furthermore, Ciusani states:
“Glioma cell lines are in general rather resistant to apoptosis; therefore, the lack of its induction by VPA in vitro was not unexpected (22). However, in the glioma cell line A172, trichostatin A (another HDAC inhibitor) has been described to strongly induce apoptosis (23). This was not in contrast with our findings because trichostalin A and VPA have been described to have different targets (24). VPA has been described to induce apoptosis in a number of cell lines, including glioma/neuroblastoma, (5, 15, 25, 26); however, tumor cell lines resistant to VPA-induced apoptosis have also been previously described (27).” Please see page 459, 2nd ¶ on right column.

Furthermore, Ciusani was peer reviewed, which suggests that this publication as whole would be viewed as trust worthy by the skilled artisan. The Examiner is required to presume that this publication is enabling of the teachings disclosed therein. Please see MPEP § 2121.

§ B, pages 9-13 of Remarks
	Applicants’ arguments on the grounds that replacing VPA allegedly has unpredictable results because: i) VPA has multiple functions unrelated to HDAC inhibition (see § B (i), pages 9-10 of Remarks); ii) IC50 allegedly suggests a minor role played by VPA’s HDAC inhibitory function, citing lack of same fold differences in HDACi IC50 vs IC50 for T98 cell growth inhibition (see § B (ii), pages 10-11 of Remarks); iii) VPA functionally antagonizes other HDAC inhibitors (see § B (iii), page 11 of Remarks); iv) VPA differs from other HDAC inhibitors in signal transduction (see § B (iv), page 11 of Remarks); and v) it is unpredictable whether any HDACi can cross BBB (see § B (v), pages 12-13 of Remarks).
Applicants’ arguments have been fully considered but they are not found to be persuasive.
	This is because:
i) the Office did not rely upon the VPA’s multiple functions unrelated HDAC inhibition, in the rejection of the instant claims. The instant claims are rejected based upon the functional characteristic of VPA as a HDACi. 
ii) the Office did not take a position that the IC50 fold differences between the HDACi IC50 and IC50 for any MGMTpGBM cell (e.g., G98 cells) growth inhibition, would be the same for all HDAC inhibitors.  Furthermore, it is noted that NL-101 is presented as exhibiting superior biological activity over other HDACi inhibitors (VPA, SAHA),  in both categories presented by the Applicants (see Table on page 10 of Remarks). This would also form sufficient motivation for one of the ordinary skill in the art to substitute the VPA in Ciusani with NL-101 in WO2013040286A2, for the advantage of obtaining superior therapeutic efficacy.
iii) the arguments are not commensurate in scope with the claims. The specific steps of EBV activation and antagonism of other HDACis are not recited in the claims. It is suggested that Applicants amend the claims to recite the specific limitations that distinguish the claims from the disclosure of prior art.
iv) the arguments are not commensurate in scope with the claims. The specific steps of signal transduction is not recited in the claims. It is suggested that Applicants amend the claims to recite the specific limitations that distinguish the claims from the disclosure of prior art.
v) the arguments are not commensurate in scope with the claims. The specific steps of any HDACi crossing the BBB is not recited in the claims. It is suggested that Applicants amend the claims to recite the specific limitations that distinguish the claims from the disclosure of prior art.
For the reasons above, and those made of record in the previous Office action, the rejections are maintained.
Non-Statutory Obviousness-Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
U.S. Patent No. 8,609,864
Claims 37-38, 43-48, 55-56 and 58-61  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 8,609,864 (reference patent), in view of Ciusani (Oncology Research, 2007, 16, 453-463, cited in the previous Office action).
The corresponding teachings of Ciusani are discussed in the rejections under 35 U.S.C. 103 above, and are hereby incorporated into the instant rejections.
Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent and the instant application are drawn to overlapping subject matter.
The reference patent claims a hydroxamic compound of Formula I and a method of using a compound of Formula I (reference claims 1-16). The reference patent discloses the inventive compounds or a pharmaceutically acceptable salt thereof, as useful in the therapy of a disease condition treatable with a HDACi (see column 47, lines 54-64 and columns 96-98). The compound of Formula I encompasses instantly claimed compound NL-101 in reference claims 6 and 11.
The reference patent differs from instant application only insofar as the reference patent is not explicit in claiming a method of treating a patient having MGMTpGBM. 
However, since the reference patent clearly provides for the inventive compound as a HDACi, the selection of a method of using the inventive compound in order to treat a patient having MGMTpGBM from the reference patent embodiment would have been obvious in view of Ciusani.
Moreover, the reference patent claims anticipate claims directed to the claimed compounds of the instant application per se because the skilled artisan practicing the method of the instant application must necessarily possess compound NL-101 disclosed therein, in order to practice the method.
Therefore, there is sufficient overlap between the claim scopes to render them obvious over each other. Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the reference patent subject matter. 
Response to the Applicants’ Arguments
Applicants argue on the grounds that because the rationale for the ODP rejection appears to be substantially identical to the obviousness rejection above, the Applicants submit that all the arguments above apply in this context as well and are allegedly sufficient to overcome the ODP rejection  (see page  of Remarks filed on 04/01/2021).
Applicants’ arguments have been fully considered but they are not found to be persuasive.
This is because the Applicants’ allegations against the Ciusani reference are similar to the arguments above. The Examiner, therefore, applies the same response hereto. Therefore, the rejection of claims 37-39 and 43-59 on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 8,609,864 (reference patent), in view of Ciusani is proper.
For the reasons above, and those made of record in the previous Office action, the rejections are maintained.
Conclusion
No claim is allowable.
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IBRAHIM D BORI/
Examiner, Art Unit 1629

/JEFFREY S LUNDGREN/            Supervisory Patent Examiner, Art Unit 1629